SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 17, 2011 Northern States Power Company (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 001-31387 41-1967505 (Commission File Number) (IRS Employer Identification No.) 414 Nicollet Mall, Minneapolis, MN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 612-330-5500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 1.02 Termination of a Material Definitive Agreement Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On March 17, 2011, Northern States Power Company (“NSP-Minnesota”) entered into a new $500 million credit agreement with JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of America, N.A., and Barclays Capital, the investment banking division of Barclays Bank Plc, as Syndication Agents, and Wells Fargo Bank, National Association, as Documentation Agent, and the several lenders party thereto.NSP-Minnesota’s new credit facility replaced its $482.2 million facility dated as of December 14, 2006 among NSP-Minnesota, JPMorgan Chase Bank, N.A., as Administrative Agent, Barclays Bank PLC, as Syndication Agent, The Bank of New York, The Bank of Tokyo-Mitsubishi, LTD., Chicago Branch, and Wells Fargo, National Association as Documentation Agents, and the several lenders party thereto, which was terminated on March 17, 2011.The old credit facility was scheduled to expire in December 2011. The facility is unsecured, has a four-year term, contains maturity extension provisions (for two additional one year periods) and, under certain circumstances, may be increased by up to $100 million.The facility permits borrowings at interest rates equal to the Eurodollar rate, plus a margin of 100 basis points to 200 basis points, or an alternate base rate.The facility also provides for a commitment fee that ranges from 10 basis points to 35 basis points on the unused portion of the line.Interest rates and commitment fees are based on NSP-Minnesota’s then-current senior unsecured credit ratings.Advances under the facility are subject to certain conditions precedent, including the accuracy of certain representations and warranties and the absence of any default or event of default.Advances will be used for general corporate purposes, including as backup for NSP-Minnesota’s commercial paper program and for letters of credit. The facility has one financial covenant, requiring that NSP-Minnesota’sdebt to total capitalization ratio be less than or equal to 65 percent.The facility also contains covenants, which restrict NSP-Minnesota and certain subsidiaries in respect of, among other things, mergers and consolidations, sales of all or substantially all assets, incurrence of liens and transactions with affiliates. The facility is subject to acceleration upon the occurrence of an event of default, including cross-default to indebtedness in excess of $75 million in the aggregate, change of control (as defined in the credit agreement), nonpayment of judgments of $75 million or more, and the occurrence of certain Employee Retirement Income Security Act of 1974 and bankruptcy events. As of March 21, 2011, NSP-Minnesota had availability (after taking into account direct borrowings, outstanding commercial paper and letters of credit) under the new credit facility of approximately $495 million. A copy of the credit agreement is filed as Exhibit 99.01 hereto and is incorporated by reference herein.The description of the credit agreement above is qualified in its entirety by reference to the full text of the credit agreement. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Credit Agreement, dated as of March 17, 2011 among Northern States Power Company, a Minnesota corporation, as Borrower, the several lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of America, N.A., and Barclays Capital, the investment banking division of Barclays Bank Plc, as Syndication Agents, and Wells Fargo Bank, National Association, as Documentation Agent. (Incorporated by reference to Exhibit 99.02 to Form 8-K of Xcel Energy, file number 001-03034, dated March 23, 2011) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHERN STATES POWER COMPANY (a Minnesota Corporation) By /s/George E. Tyson II Name: George E. Tyson II Title:Vice President and Treasurer Date:March 23, 2011 Exhibit Index Exhibit Description Credit Agreement, dated as of March 17, 2011 among Northern States Power Company, a Minnesota corporation, as Borrower, the several lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of America, N.A., and Barclays Capital, the investment banking division of Barclays Bank Plc, as Syndication Agents, and Wells Fargo Bank, National Association, as Documentation Agent. (Incorporated by reference to Exhibit 99.02 to Form 8-K of Xcel Energy, file number 001-03034, dated March 23, 2011)
